In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-2635

E N G AO,
                                                        Petitioner,
                                v.

E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                       Respondent.


              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A094-824-782



       A RGUED M ARCH 6, 2013—D ECIDED JULY 12, 2013




  Before M ANION, W OOD , and SYKES, Circuit Judges.
  W OOD , Circuit Judge. En Gao, a native and citizen of
China, petitions for review of an order of the Board of
Immigration Appeals denying his motion to reopen. Gao
originally applied for asylum and withholding of
removal, alleging that he feared persecution because his
wife had been sterilized under China’s “family-planning”
policy. After an immigration judge (IJ) denied his ap-
2                                             No. 12-2635

plication and the Board denied his appeal, Gao moved
to reopen on the ground that he had in the intervening
time converted to Christianity and would be persecuted
if he was sent back to China. The Board denied this
motion, concluding that Gao had not established the
changed country conditions necessary to excuse his
untimely filing. We conclude that the Board’s decision
is supported by substantial evidence and thus deny
the petition for review.


                            I
  Gao, like many others we have seen, hails from Fujian
Province, which is in southeastern China. He entered
the United States without inspection in 2005 with the
goal of earning money to send home to his family, who
remained in China. Shortly after he arrived in the
United States, Gao’s wife (back in China) gave birth
to the couple’s second child—a daughter—and was
sterilized. Gao then sought asylum on the ground that
his wife’s sterilization amounted to persecution of him.
Holding that Gao had not personally suffered any harm
in China, the IJ denied his petition for asylum and
ordered him removed to China. The Board dismissed
his appeal, citing its rule that spouses of persons sub-
jected to forced sterilization no longer qualify automati-
cally for asylum.
  One day after the applicable 90-day deadline, Gao
moved to reopen the proceedings to amend his asylum
application to add a claim that he feared that he would
be subjected to religious persecution if he was re-
No. 12-2635                                              3

turned to China. He recounted that his anxiety over
his impending removal had led him to seek solace in
the Christian Bible; as a result, he now expected to
face arrest, detention, and beating upon his return. The
authorities in Fujian Province would know that he
was Christian because he planned to attend church
services there. Gao acknowledged that his motion was
untimely, but he maintained that his religious con-
version, coupled with evidence that persecution of Chris-
tians in China is on the rise, established changed condi-
tions sufficient to excuse his late filing. In support of
this motion, Gao submitted numerous articles and
reports relating to the persecution of Christians in
China; he also furnished an affidavit from a Mr. Chen
(supposedly a relative), who stated that he had been
detained and beaten for attending an underground Chris-
tian church in Fujian Province.
  The Board denied Gao’s motion to reopen for failure
to demonstrate the changed country conditions
required to excuse his one-day-late filing. See 8 U.S.C.
§ 1229a(c)(7)(C)(i), (ii). It concluded that Gao’s decision
to convert to Christianity reflected a change in his
personal circumstances and thus in itself did not show
changed circumstances in China. In addition, the
Board noted that the articles and reports that Gao had
submitted in support of his motion showed that repres-
sion of Christians in China has been going on for
years. Finally, it found that Gao had failed to show that
any governmental authorities even knew of his recent
conversion.
4                                               No. 12-2635

                             II
  Before this court, Gao urges that Chen’s account and
a 2010 report on religious freedom from the Department
of State suffice, taken together, to demonstrate that
country conditions in China have changed sufficiently to
excuse his untimely motion to reopen. Evidence at the
time of his hearing showed that there was some persecu-
tion of Christians even then, but, he argues, his new
evidence shows that conditions have worsened.
  The Board reasonably decided, however, that the excep-
tion to the time limit for a motion to reopen is available
only if the proffered evidence of changed conditions
is material and “was not available and would not have
been discovered or presented at the previous proceeding.”
8 U.S.C. § 1229a(c)(7)(C)(ii); see Zheng v. Holder, 701 F.3d
237, 240 (7th Cir. 2012). Even though some of the reports
and articles Gao presented in his motion to reopen
support his claim that persecution of Chinese Christians
has worsened in recent years, most of these materials
were published well before Gao’s 2010 hearing. Indeed,
the information relating to persecution of Christians
presented in the Department of State’s report does not
differ significantly from many of the other articles Gao
submitted.
  Gao also suggests generally that the Board failed to
consider all of his evidence when it denied his motion to
reopen. But he makes this assertion without elaboration,
argument, or citation to the record; that is not enough
to preserve the point for review. See Wang v. Gonzales,
445 F.3d 993, 999 (7th Cir. 2006). As far as we can tell, the
No. 12-2635                                                5

argument is meritless in any event: the Board appears
to have addressed all of Gao’s evidence. It explained
that the evidence predated his hearing, undercut his
claim that conditions have changed, and related to prov-
inces other than Fujian.
  The Board also thought that Gao’s religious conver-
sion represented only a change in his personal circum-
stances, based on his actions in the United States, and
that it therefore does not qualify him for relief from
the filing deadline for motions to reopen. See 8 U.S.C.
§ 1229a(c)(7)(C)(i); Liang v. Holder, 626 F.3d 983, 988
(7th Cir. 2010). But we think that in this respect the
Board misunderstood Gao’s argument. Although his
conversion to Christianity (the genuineness of which
no one has challenged) occurred in the United States, Gao
is arguing that circumstances for Christians in China
have appreciably deteriorated over the years since he
has been here. The right to choose one’s religion is part
of the religious freedom that is recognized in the United
States. See Cantwell v. Connecticut, 310 U.S. 296, 303 (1940)
(“Freedom of conscience and freedom to adhere to
such religious organization or form of worship as the
individual may choose cannot be restricted by law.”). The
same is true at the global level. See, e.g., International
Covenant on Civil and Political Rights, Art. 18 (providing
that the right to freedom of “thought, conscience
and religion” . . . “shall include freedom to have or to
adopt a religion or belief of [the person’s] choice”),
http://www.ohchr.org/EN /ProfessionalInterest/Pages/
CCPR.aspx (last visited July 9, 2013). The fact that Gao
did not become a Christian until he reached the United
6                                            No. 12-2635

States means that on the merits, he could not show past
persecution on that ground, but it would not prevent
him from showing changed conditions in China since
the time he left with respect to the treatment of
Christians, nor would it prevent him from showing a well-
founded fear of future persecution. This does not help
Gao, of course, because the Board rejected his effort to
satisfy his threshold burden to prove changed country
conditions.
    The petition for review is D ENIED.




                             7-12-13